Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered October 15, 1991, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant contends on this appeal that procedural errors require resentencing. We find, contrary to defendant’s argument, that County Court complied with the requirements of CPL 390.50 (2) in making defendant’s presentence report available to defense counsel. We also find no ineffectiveness of counsel in defense counsel’s failure to give the report to defendant. Defense counsel obtained an advantageous plea bargain in which defendant pleaded guilty to one count of driving while intoxicated as a felony in satisfaction of a two-count indictment that included a more serious crime as well as other pending charges in Albany County. As a part of the plea bargain, defendant agreed to the sentence imposed by County Court. Defendant’s review of the report therefore would have had no effect upon the sentence imposed. Given these circumstances, we find that defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137). We have considered defendant’s pro se arguments and find them to be without merit.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.